                                                  Case 2:21-cv-00661-GMN-DJA Document 23
                                                                                      22 Filed 09/15/21
                                                                                               09/14/21 Page 1 of 2



                                              1   MONTGOMERY Y. PAEK, ESQ. Bar No. 10176
                                                  AMY L. THOMPSON, ESQ. Bar No. 11907
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada 89169.5937
                                              4   Telephone:   702.862.8800
                                                  Fax No.:     702.862.8811
                                              5   Email: mpaek@littler.com
                                                         athompson@littler.com
                                              6
                                                  Attorneys for Defendant
                                              7   T-MOBILE USA, INC.

                                              8                                UNITED STATES DISTRICT COURT
                                              9
                                                                                       DISTRICT OF NEVADA
                                       10

                                       11
                                                  TERI P. VILLAFANA,                                   Case No. 2:21-cv-00661-GMN-DJA
                                       12
                                                                 Plaintiff,
                                       13                                                                STIPULATION TO EXTEND TIME
                                                  v.                                                     FOR DEFENDANT TO FILE
                                       14                                                                RESPONSIVE PLEADING TO FIRST
                                                  T-MOBILE USA, INC., a foreign Corporation              AMENDED COMPLAINT
                                       15         licensed to do business in Nevada,
                                                                                                         [FIRST REQUEST]
                                       16                        Defendant.
                                       17

                                       18

                                       19                Pursuant to LR IA 6-1 and LR 7-1, Plaintiff TERI P. VILLAFANA (“Plaintiff”) and

                                       20         Defendant T-MOBILE USA, INC. (“Defendant”) by and through their undersigned counsel, hereby

                                       21         agree and stipulate to extend the time for Defendant to file a responsive pleading to Plaintiff’s First

                                       22         Amended Complaint (ECF No. 19) from the current deadline of September 15, 2021, up to and

                                       23         including September 24, 2021.

                                       24                Defendant previously filed a motion to dismiss Plaintiff’s Complaint. ECF No. 8. In

                                       25         response to Defendant’s Motion, Plaintiff filed a First Amended Complaint which contains

                                       26         amended claims and facts. ECF No. 19. Thus, Defendant’s requested extension is necessary in

                                       27         order for Defendant to investigate the new allegations and claims set forth in the First Amended

                                       28         Complaint and prepare a sufficient responsive pleading.
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-00661-GMN-DJA Document 23
                                                                                      22 Filed 09/15/21
                                                                                               09/14/21 Page 2 of 2



                                              1            This is the first request for an extension of time to respond to the Amended Complaint.

                                              2   This request is made in good faith and not for the purpose of delay.

                                              3 Dated: September 14, 2021                          Dated: September 14, 2021

                                              4 Respectfully submitted,                            Respectfully submitted,
                                              5

                                              6   /s/ Mary F. Chapman                               /s/ Amy L. Thompson
                                                  MARY F. CHAPMAN, ESQ.                             MONTGOMERY Y. PAEK, ESQ.
                                              7   LAW OFFICE OF MARY F. CHAPMAN,                    AMY L. THOMPSON, ESQ.
                                                  LTD.                                              LITTLER MENDELSON, P.C.
                                              8
                                                  Attorney for Plaintiff                            Attorneys for Defendant
                                              9   TERI P. VILLAFANA                                 T-MOBILE USA, INC.
                                       10

                                       11                                                       IT IS SO ORDERED.

                                       12                                                               Dated: _____________________,
                                                                                                                       September 15 2021.

                                       13

                                       14
                                                                                                        ____________________________________
                                       15                                                               UNITED STATES MAGISTRATE JUDGE
                                       16

                                       17

                                       18
                                                  4818-9310-1819.1 / 066431-1088
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
